DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the cover sleeve represented by reference number 236 in figs. 6A-6E does not appear to be sleeve (see cover sleeve 126 and sleeve 260 in figs.1-2). And the mandrels 122 in fig. 6A should be properly hatched.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (9238952 – Rogers).
Rogers discloses an apparatus, comprising:
Re claim 1:
a mandrel 510 including a first section (i.e., fig. 6) and a second section (i.e., fig. 4); and 
a dog assembly 520 (i.e., fig. 2) movably (i.e., from fig. 4 to fig. 6) coupled to the mandrel, wherein the dog assembly comprises two of more dog members 523 (i.e., fig. 2), the first section of the mandrel is operable to receive and support the dog assembly at an extended arrangement (i.e., fig. 6), and the second section of the mandrel is operable to receive and support the dog assembly in a retracted arrangement (i.e.,  fig. 4).
Re claim 2, two or more slots 512(b) (i.e., fig. 6) are formed on the first section of the mandrel (i.e., fig. 6), and the two or more slots are operable to receive the two or more dog members (i.e., fig. 4, col. 12:30-34) and allow the two or more dog members 523 to move relative to the mandrel along a longitudinal direction (i.e., fig. 6). The members 532 move downwardly from fig. 4 to fig. 6. 
Re claim 3, the first section (the section for extended dog member 523, fig. 6) and the second section (the section for retracted dog member523, fig. 4) overlap (i.e., they overlap longitudinally) to form an annular wall (they form tubular with inner and outer wall - annular wall) on the mandrel 510, and the annular wall defines a recess 513 (b) operable to retain a portion 523 of the dog assembly 520.
Re claim 4, each of the two or more dog members 523 includes a base (upper section of 523 (i.e., fig. 4) and a protrusion (lower section of 523), the protrusion includes an inclined surface (end part of 523) operable to contact (through 530, i.e., fig. 6) a well plug 550, and the recess 512 (b) is operable to receive the base of the dog members (i.e., fig. 4).
Re claim 5, the dog assembly further comprises a retainer 521 (i.e., fig. 2) disposed around the two or more dog members 523.
Re claim 6, the mandrel 510 includes a third section (i.e., figs. 4, 6, below the first section) operable to receive and support a well plug 550, and an outer diameter of the dog assembly in the retracted arrangement (i.e., fig. 4) is smaller than an outer diameter of the third section of the mandrel (i.e., the plug is attached to mandrel – the plug becomes a part of mandrel, and an outer diameter the dog assembly in fig. 4 shows smaller than an outer diameter of the third section of the mandrel/plug in fig. 6)
Re claim 7, a sleeve (i.e., fig. 3, sleeve threadably connected at the top of casing 320) movably coupled to the mandrel (the sleeve connected to mandrel via 523 and 550 in fig. 6 and top and bottom of the sleeve are threadably connected – thus movable); and a resilient element connected to the sleeve and operable to bias the sleeve towards (i.e., fig. 3, the sleeve positioned between 320 and a tubular connected at top of the sleeve to cover the dog assembly) the dog assembly.
Re claim 8:
a mandrel 510; 
a dog assembly 520 disposed on the mandrel 510, wherein the dog assembly is movable along the mandrel between an extended arrangement (i.e., fig. fig. 6) and a retracted arrangement (i.e., fig. 4); and a cover sleeve assembly coupled to the mandrel, wherein the cover sleeve assembly (i.e., fig. 3, sleeve threadably connected to top of the casing 320) is operable (i.e., figs. 3-6) the sleeve allows to move the dog assembly 520 within the sleeve) to move the dog assembly along the mandrel 510 (i.e., from fig. 4 to fig. 6).
Re claim 9, the dog assembly 520 comprises two or more dog members 523 operable to apply a setting force (i.e., fig. 6) towards a well plug 550 to be set.
Re claim 10, the dog assembly 520 further comprises at least one retainer 521 (i.e., fig. 2) disposed around the two or more dog members 523 to bias the dog assembly 520 towards the retracted arrangement (i.e., figs. 2-4).
Re claim 11, the two or more dog members 523 are movable along the mandrel from a first section (i.e., fig. 6) to a second section (i.e., fig. 4), the first section is operable to support the dog assembly 520 in the extended arrangement (i.e., fig. 6), and the second section is operable to support the dog assembly 520 in the retracted arrangement (i.e., fig. 4) (i.e., col. 12:14-34, “Notably, the profiled feet 523 may snap into the recessed seat 512(b) simultaneously (e.g. at about the same instance) as they snap out of the profiled seat 303 such that the elastic fingers 522 coil inwards” - this indicates the assembly 520 moves from the first section to the second section after the profiled feet/dong members 523 snap out of the profiled seat 303).
Re claim 12, the mandrel 510 includes two or more slots 512(b) formed on the first section (i.e., fig. 6), the two or more slots are operable to receive the two or more dog members (i.e., fig. 4, col. 12:30-34), and the two or more dog members are slidable along the two or more slots.
Re claim 13, the first section overlaps with the second section to form an annular wall on the mandrel, and the annular wall is operable to retain a portion of the dog assembly when the dog assembly is in the retracted arrangement (pertinent to claim 3 above).
Re claim 14, the cover sleeve assembly comprises: a sleeve disposed around the mandrel and in contact with the dog assembly; and a resilient member disposed around the mandrel and operable to bias the sleeve towards the dog assembly (pertinent to claim 7 above).
Rogers discloses a method, comprising:
Re claim 15:
applying a setting force (i.e., from fig. 4 to fig. 6) to the well plug 550 through a dog assembly 520 while positioning the dog assembly in an extended arrangement (i.e., fig. 6) on a first section of a mandrel 510; 
moving the dog assembly 520 away from the first section of the mandrel to disengage the dog assembly from the well plug (i.e., col. 12:30-34); and 
retrieving the mandrel with the dog assembly (i.e., col. 12:1-7, The operator needs operably regain the mandrel to move the dog assembly between the multiple seats 303).
Re claim 16, moving the dog assembly 520 comprises increasing the setting force to break a shearable connection 535 (i.e., from figs.4 and 5 to fig. 6).
Re claim 17, moving the dog assembly 520 comprises sliding the dog assembly along slots formed on the first section of the mandrel (pertinent to claim 12).
Re claim 18, moving the dog assembly 520 from the first section to a second section on the mandrel (i.e., col. 12:30-34) and positioning the dog assembly 520 at a retracted arrangement (i.e., fig. 6) around the second section (i.e., first section in fig. 4 is above/around the first section with the retracted arrangement).
Re claim 19, moving the dog assembly 520 along the second section (i.e., fig. 4) to retain (by recess seat 512(b) a portion 523 of the dog assembly within (seat 512(b) forms recessed in the mandrel wall) an annular wall of the mandrel 510.
Re claim 20, moving the dog assembly 520 along the second section comprises extending a compressed resilient member 522 (i.e., col 12:30-34, “Notably, the profiled feet 523 may snap into the recessed seat 512(b) simultaneously (e.g. at about the same instance) as they snap out of the profiled seat 303 such that the elastic fingers 522 coil inwards” – 522 extended inwardly) in connection with the dog assembly 520 .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676